Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 29th day of June, 2011 by and among Carbon Natural Gas Company, a
Delaware  corporation (the “Company”), and the “Purchasers” named in that
certain Purchase Agreement by and among the Company and the Purchasers (the
“Purchase Agreement”).  Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

 

The parties hereby agree as follows:

 

1.                                       Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any securities into which such shares may hereinafter be reclassified.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Purchasers” means the Purchasers identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Purchaser who is a subsequent holder of
any Warrants or Registrable Securities.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for Registrable Securities,
whether by merger, charter amendment or otherwise; provided, that, a security
shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale without restriction (including the public information
requirement) by the Purchasers pursuant to Rule 144.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Shares” means the shares of Common Stock issued pursuant to the Purchase
Agreement.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

2.                                       Registration.

 

(a)                                  Registration Statements.

 

(i)                                     Promptly following the closing of the
purchase and sale of the securities contemplated by the Purchase Agreement (the
“Closing Date”) but no later than forty-five (45)  days after the Closing Date
(the “Filing Deadline”), the Company shall prepare and file with the SEC one
Registration Statement on Form S-1 covering the resale of the Registrable
Securities held by non-affiliates.  Subject to any SEC comments, such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A; provided, however, that no Purchaser shall be named as an
“underwriter” in the Registration Statement without the Purchaser’s prior
written consent.  Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.  Such Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Required Holders.  The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Purchasers and their counsel prior to its
filing or other submission.  If a Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make pro rata payments to each Purchaser, as
liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate amount invested by such Purchaser for each 30-day period or pro rata
for any portion thereof following the Filing Deadline for which no Registration
Statement is filed with respect to the Registrable Securities.  Such payments
shall constitute the Purchasers’ exclusive monetary remedy for such events, but
shall not affect the right of the Purchasers to seek injunctive relief.  Such
payments shall be made to each Purchaser in cash no later than three
(3) Business Days after the end of each 30-day period.

 

(ii)                                  S-3 Qualification.  Promptly following the
date (the “Qualification Date”) upon which the Company becomes eligible to use a
registration statement on Form S-3 to register the Registrable Securities for
resale, but in no event more than thirty (30) days after the Qualification Date
(the “Qualification Deadline”), the Company shall file a registration statement
on Form S-3 covering the Registrable Securities held by non-affiliates (or a
post-effective amendment on Form S-3 to the registration statement on Form S-1)
(a “Shelf Registration Statement”) and shall use commercially reasonable efforts
to cause such Shelf Registration Statement to be declared effective as promptly
as practicable thereafter.  If a Shelf Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the
Qualification Deadline, the Company will make pro rata payments to each
Purchaser, as

 

2

--------------------------------------------------------------------------------


 

liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate purchase price paid by such Purchaser pursuant to the Purchase
Agreement attributable to those Registrable Securities that remain unsold at
that time for each 30-day period or pro rata for any portion thereof following
the date by which such Shelf Registration Statement should have been filed for
which no such Shelf Registration Statement is filed with respect to the
Registrable Securities.  Such payments shall constitute the Purchasers’
exclusive monetary remedy for such events, but shall not affect the right of the
Purchasers to seek injunctive relief.  Such payments shall be made to each
Purchaser in cash no later than three (3) Business Days after the end of each
30-day period.

 

(b)                                 Expenses.  The Company will pay all expenses
associated with each registration, including filing and printing fees, the
Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, listing fees, fees and expenses of one counsel to the Purchasers (up to an
aggregate of $25,000) and the Purchasers’ reasonable expenses in connection with
the registration, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

 

(c)                                  Effectiveness.

 

(i)                                     The Company shall use commercially
reasonable efforts to have the Registration Statement declared effective as soon
as practicable.  The Company shall notify the Purchasers by facsimile or e-mail
as promptly as practicable, and in any event, within twenty-four (24) hours,
after any Registration Statement is declared effective and shall simultaneously
provide the Purchasers with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered
thereby.  If (A)(x) a Registration Statement covering the Registrable Securities
is not declared effective by the SEC prior to the earlier of (i) five
(5) Business Days after the SEC shall have informed the Company that no review
of the Registration Statement will be made or that the SEC has no further
comments on the Registration Statement or (ii) the 90th day after the Closing
Date or (y) a Shelf Registration Statement is not declared effective by the SEC
prior to the earlier of (i) five (5) Business Days after the SEC shall have
informed the Company that no review of the Registration Statement will be made
or that the SEC has no further comments on the Registration Statement or
(ii) the 60th day after the Qualification Deadline, or (B) after a Registration
Statement has been declared effective by the SEC, sales cannot be made pursuant
to such Registration Statement for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), but excluding any Allowed Delay (as defined below) or the inability
of any Purchaser to sell the Registrable Securities covered thereby due to
market conditions, then the Company will make pro rata payments to each
Purchaser, as liquidated damages and not as a penalty, in an amount equal to
1.5% of the aggregate amount invested by such Purchaser for each 30- day period
or pro rata for any portion thereof following the date by which such
Registration Statement should have been effective (the “Blackout Period”).  Such
payments shall constitute the Purchasers’ exclusive monetary remedy for such
events, but shall not affect the right of the Purchasers to seek injunctive
relief.  The amounts payable as liquidated damages pursuant to this paragraph
shall be paid monthly within three (3) Business Days of the

 

3

--------------------------------------------------------------------------------


 

last day of each month following the commencement of the Blackout Period until
the termination of the Blackout Period.  Such payments shall be made to each
Purchaser in cash.

 

(ii)                                  For not more than twenty (20) consecutive
days or for a total of not more than forty-five (45) days in any twelve (12)
month period, the Company may suspend the use of any Prospectus included in any
Registration Statement contemplated by this Section in the event that the
Company determines in good faith that such suspension is necessary to (A) delay
the disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
affected Registration Statement or the related Prospectus so that such
Registration Statement or Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in light
of the circumstances under which they were made, not misleading (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify each Purchaser in
writing of the commencement of an Allowed Delay, but shall not (without the
prior written consent of an Purchaser) disclose to such Purchaser any material
non-public information giving rise to an Allowed Delay, (b) advise the
Purchasers in writing to cease all sales under the Registration Statement until
the end of the Allowed Delay and (c) use commercially reasonable efforts to
terminate an Allowed Delay as promptly as practicable.

 

(d)                                 Rule 415; Cutback

 

(i)                                     If at any time the SEC takes the
position that the offering of some or all of the Registrable Securities in a
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 under the 1933 Act or requires any
Purchaser to be named as an “underwriter”, the Company shall use its best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Purchasers is an
“underwriter”.  The Purchasers shall have the right to participate or have their
counsel participate in any meetings or discussions with the SEC regarding the
SEC’s position and to comment or have their counsel comment on any written
submission made to the SEC with respect thereto.  No such written submission
shall be made to the SEC to which the Purchasers’ counsel reasonably objects. 
In the event that, despite the Company’s best efforts and compliance with the
terms of this Section 2(d), the SEC refuses to alter its position, the Company
shall (i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Purchaser as an “underwriter” in such
Registration Statement without the prior written consent of such Purchaser.  Any
cut-back imposed on the Purchasers pursuant to this Section 2(d) shall be
allocated among the Purchasers on a pro rata basis, unless the SEC Restrictions
otherwise require or provide or the Purchasers otherwise agree.  No liquidated
damages shall accrue as to any Cut Back Shares until such date as the Company is
able to effect the registration of such Cut Back Shares in accordance with any
SEC Restrictions (such date, the “Restriction Termination Date” of such Cut Back
Shares).  From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of

 

4

--------------------------------------------------------------------------------


 

this Section 2 (including the liquidated damages provisions) shall again be
applicable to such Cut Back Shares; provided, however, that (i) the Filing
Deadline and the Qualification Deadline, as applicable, for the Registration
Statement including such Cut Back Shares shall be ten (10) Business Days after
such Restriction Termination Date, and (ii) the date by which the Company is
required to obtain effectiveness with respect to such Cut Back Shares under
Section 2(c) shall be the 60th day immediately after the Restriction Termination
Date.

 

(ii)                                  If the SEC will not allow all the Cut Back
Shares (such lower number of Cut Back Shares, the “Less Than All Cut Back
Shares”) to be registered for resale in one additional Registration Statement
(the “Less Than All Cut Back Shares Registration”), then, at such time, if ever,
as one or more but fewer than all the Purchasers have sold all or substantially
all of their Less than All Cut Back Shares then registered for resale, and upon
notice to the Company, but subject to the provisos in subparagraph 2(d)(iii),
the Company shall file a separate Registration Statement for the benefit of such
Purchasers (the “Additional Less Than All Cut Back Shares Registration”),
subject to the limitation that the number of such to-be-registered Less Than All
Cut Back Shares plus the then unsold Shares under the Registration Statement
then in effect for the benefit of all Purchasers, does not exceed the SEC
Restrictions.  The Company shall use its best efforts to file such Additional
Less Than All Cut Back Shares Registration within 45 days of the notice, and
have it declared effective by the SEC within 70 days after such notice, all at
the Company’s expense.  Failure of the Company to meet these deadlines will
result in the Company having to pay the liquidated damages as provided in
Section 2(a)(i) above, pro rata to such Purchasers, but with the calculation of
penalties based upon such Purchasers’ Less Than All Cut Back Shares included in
the Additional Less Than All Cut Back Shares Registration.

 

(iii)                               Notwithstanding subparagraph 2(d)(ii), the
Company’s undertaking to file any Additional Less Than All Cut Back Shares
Registration is expressly subject to such filing not being in contravention of
the SEC Restrictions.  If the SEC Restrictions prohibit the filing of any
Additional Less Than All Cut Back Shares Registration, then the liquidated
damages provisions set forth in Section 2(a)(i) above shall not apply.

 

(e)                                  Right to Piggyback Registration.

 

(i)                                     If at any time following the date of
this Agreement that any Registrable Securities remain outstanding (A) there is
not one or more effective Registration Statements covering all of the
Registrable Securities and (B) the Company proposes for any reason to register
any shares of Common Stock under the 1933 Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders, it shall at each such time
promptly give written notice to the holders of the Registrable Securities of its
intention to do so (but in no event less than thirty (30) days before the
anticipated filing date) and, to the extent permitted under the provisions of
Rule 415 under the 1933 Act, include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within fifteen (15) days after receipt of the Company’s notice
(a “Piggyback Registration”).  Such notice shall offer the holders of the
Registrable Securities the opportunity to register such number of shares of
Registrable Securities

 

5

--------------------------------------------------------------------------------


 

as each such holder may request and shall indicate the intended method of
distribution of such Registrable Securities.

 

(ii)                                  Notwithstanding the foregoing, (A) if such
registration involves an underwritten public offering, the Purchasers must sell
their Registrable Securities to, if applicable, the underwriter(s) at the same
price and subject to the same underwriting discounts and commissions that apply
to the other securities sold in such offering (it being acknowledged that the
Company shall be responsible for other expenses as set forth in Section 2(b))
and subject to the Purchasers entering into customary underwriting documentation
for selling stockholders in an underwritten public offering, and (B) if, at any
time after giving written notice of its intention to register any Registrable
Securities pursuant to Section 2(e)(i) and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to cause such registration statement to
become effective under the 1933 Act, the Company shall deliver written notice to
the Purchasers and, thereupon, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration; provided,
however, that nothing contained in this Section 2(e)(ii) shall limit the
Company’s liabilities and/or obligations under this Agreement, including,
without limitation, the obligation to pay liquidated damages under this
Section 2.

 

3.                                       Company Obligations.  The Company will
use commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with the terms hereof, and pursuant thereto
the Company will, as expeditiously as possible:

 

(a)                                  use commercially reasonable efforts to
cause such Registration Statement to become effective and to remain continuously
effective for a period that will terminate upon the earlier of (i) the date on
which all Registrable Securities covered by such Registration Statement as
amended from time to time, have been sold, and (ii) the date on which all
Registrable Securities covered by such Registration Statement may be sold
without restriction pursuant to Rule 144 (the “Effectiveness Period”) and advise
the Purchasers in writing when the Effectiveness Period has expired;

 

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and to comply with the provisions of the 1933 Act and
the 1934 Act with respect to the distribution of all of the Registrable
Securities covered thereby;

 

(c)                                  provide copies to and permit counsel
designated by the Purchasers to review each Registration Statement and all
amendments and supplements thereto no fewer than seven (7) days prior to their
filing with the SEC and not file any document to which such counsel reasonably
objects;

 

(d)                                 furnish to the Purchasers and their legal
counsel (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Company (but not later than two (2) Business
Days after the filing date, receipt date or sending date, as the case may be)
one (1) copy of any Registration Statement and any amendment thereto, each
preliminary prospectus and Prospectus and each amendment or supplement thereto,
and each

 

6

--------------------------------------------------------------------------------


 

letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to such Registration Statement (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as each Purchaser may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Purchaser that are
covered by the related Registration Statement;

 

(e)                                  use commercially reasonable efforts to
(i) prevent the issuance of any stop order or other suspension of effectiveness
and, (ii) if such order is issued, obtain the withdrawal of any such order at
the earliest possible moment;

 

(f)                                    prior to any public offering of
Registrable Securities, use commercially reasonable efforts to register or
qualify or cooperate with the Purchasers and their counsel in connection with
the registration or qualification of such Registrable Securities for offer and
sale under the securities or blue sky laws of such jurisdictions requested by
the Purchasers and do any and all other commercially reasonable acts or things
necessary or advisable to enable the distribution in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(f), (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 3(f), or (iii) file a general consent to service of
process in any such jurisdiction;

 

(g)                                 use commercially reasonable efforts to cause
all Registrable Securities covered by a Registration Statement to be listed on
each securities exchange, interdealer quotation system or other market on which
similar securities issued by the Company are then listed;

 

(h)                                 immediately notify the Purchasers, at any
time prior to the end of the Effectiveness Period, upon discovery that, or upon
the happening of any event as a result of which, the Prospectus includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly prepare, file with the
SEC and furnish to such holder a supplement to or an amendment of such
Prospectus as may be necessary so that such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(i)                                     otherwise use commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC under the
1933 Act and the 1934 Act, including, without limitation, Rule 172 under the
1933 Act, file any final Prospectus, including any supplement or amendment
thereof, with the SEC pursuant to Rule 424 under the 1933 Act, promptly inform
the Purchasers in writing if, at any time during the Effectiveness Period, the
Company does not satisfy the conditions specified in Rule 172 and, as a result
thereof, the Purchasers are required to deliver a Prospectus in connection with
any disposition of Registrable

 

7

--------------------------------------------------------------------------------


 

Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(i), “Availability Date” means
the 45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter); and

 

(j)                                     (i)  With a view to making available to
the Purchasers the benefits of Rule 144 (or its successor rule) and any other
rule or regulation of the SEC that may at any time permit the Purchasers to sell
shares of Common Stock to the public without registration, the Company covenants
and agrees to:  (1) make and keep public information available, as those terms
are understood and defined in Rule 144, until the earlier of (A) six months
after such date as all of the Registrable Securities may be sold without
restriction (including the public information requirement) by the holders
thereof pursuant to Rule 144 or any other rule of similar effect or (B) such
date as all of the Registrable Securities shall have been resold; (2) file with
the SEC in a timely manner all reports and other documents required of the
Company under the 1934 Act; and (3) furnish to each Purchaser upon request, as
long as such Purchaser owns any Registrable Securities, (A) a written statement
by the Company that it has complied with the reporting requirements of the 1934
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Purchaser of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration.

 

(ii)                                  If the Company should at any time during
the Periodic Filing Lapse Period (defined below) fail to meet its obligations
under Section 3(j)(i), then the Company shall pay the liquidated damages in the
same manner as provided in Section 2(a)(i) until such obligations are satisfied,
to all Purchasers, pro rata, who then are holding Registrable Securities.  For
the purpose of calculating the amount of such liquidated damages for any
Purchaser, the Company will make pro rata payments to each Purchaser, as
liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate amount then invested by such Purchaser for each 30-day period (or pro
rata for any shorter period of time) of non-compliance by the Company under
Section 3(j)(i) that may occur during the Periodic Filing Lapse Period. Any such
payments shall be in addition to the liquidated damages provided in
Section 2(a)(i) for failure to file or see to the effectiveness of the
Registration Statement, as therein provided.  The Periodic Filing Lapse Period
for any Purchaser shall begin on the Closing Date and end on the earliest to
occur of (i) the date on which such Purchaser no longer holds any Registrable
Securities, or (ii) the date on which counsel to the Company delivers an opinion
to the effect that the removal of restrictive legends to the Registrable
Securities and transfer of the Registrable Securities may be effected under the
Securities Act (such time period, the “Periodic Filing Lapse Period”).

 

4.                                       Due Diligence Review; Information.  The
Company shall make available, during normal business hours, for inspection and
review by the Purchasers, advisors to and

 

8

--------------------------------------------------------------------------------


 

representatives of the Purchasers (who may or may not be affiliated with the
Purchasers and who are reasonably acceptable to the Company), all financial and
other records, all SEC Filings (as defined in the Purchase Agreement) and other
filings with the SEC, and all other corporate documents and properties of the
Company as may be reasonably necessary for the purpose of such review, and cause
the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Purchasers or
any such representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Purchasers and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.

 

The Company shall not disclose material nonpublic information to the Purchasers,
or to advisors to or representatives of the Purchasers, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Purchasers, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Purchaser wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

 

5.                                       Obligations of the Purchasers.

 

(a)                                  Each Purchaser shall furnish in writing to
the Company such information regarding itself, the Registrable Securities held
by it and the intended method of disposition of the Registrable Securities held
by it, as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.  At least five (5) Business
Days prior to the first anticipated filing date of any Registration Statement,
the Company shall notify each Purchaser of the information the Company requires
from such Purchaser if such Purchaser elects to have any of the Registrable
Securities included in the Registration Statement.  An Purchaser shall provide
such information to the Company at least two (2) Business Days prior to the
first anticipated filing date of such Registration Statement if such Purchaser
elects to have any of the Registrable Securities included in the Registration
Statement.

 

(b)                                 Each Purchaser, by its acceptance of the
Registrable Securities agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of a
Registration Statement hereunder, unless such Purchaser has notified the Company
in writing of its election to exclude all of its Registrable Securities from
such Registration Statement.

 

(c)                                  Each Purchaser agrees that, upon receipt of
any notice from the Company of either (i) the commencement of an Allowed Delay
pursuant to Section 2(c)(ii) or (ii) the happening of an event pursuant to
Section 3(h) hereof, such Purchaser will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering

 

9

--------------------------------------------------------------------------------


 

such Registrable Securities, until the Purchaser is advised by the Company that
such dispositions may again be made.

 

6.                                       Indemnification.

 

(a)                                  Indemnification by the Company.  The
Company will indemnify and hold harmless each Purchaser and its officers,
directors, members, employees and agents, successors and assigns, and each other
person, if any, who controls such Purchaser within the meaning of the 1933 Act,
against any losses, claims, damages or liabilities, joint or several, to which
they may become subject under the 1933 Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon: (i) any untrue statement or alleged untrue statement or omission
or alleged omission of any material fact contained in any Registration
Statement, any preliminary Prospectus or final Prospectus, or any amendment or
supplement thereof; (ii) any blue sky application or other document executed by
the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state in a Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the 1933 Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration Statement
in any state where the Company or its agents has affirmatively undertaken or
agreed in writing that the Company will undertake such registration or
qualification on an Purchaser’s behalf and will reimburse such Purchaser, and
each such officer, director or member and each such controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Purchaser or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.

 

(b)                                 Indemnification by the Purchasers.  Each
Purchaser agrees, severally but not jointly, to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, its directors, officers,
employees, stockholders and each person who controls the Company (within the
meaning of the 1933 Act) against any losses, claims, damages, liabilities and
expense (including reasonable attorney fees) resulting from any untrue statement
of a material fact or any omission of a material fact required to be stated in
the Registration Statement or Prospectus or preliminary Prospectus or amendment
or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent that such untrue statement or
omission is contained in any information furnished in writing by such Purchaser
to the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto.  In no event shall the liability
of an Purchaser be greater in amount than the dollar amount of the proceeds (net
of all expenses paid by such Purchaser in connection with any claim relating to
this Section 6 and the amount of any damages such Purchaser has otherwise

 

10

--------------------------------------------------------------------------------


 

been required to pay by reason of such untrue statement or omission) received by
such Purchaser upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

 

(c)                                  Conduct of Indemnification Proceedings. 
Any person entitled to indemnification hereunder shall (i) give prompt notice to
the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any person entitled to indemnification hereunder shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or
(c) in the reasonable judgment of any such person, based upon written advice of
its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation.  It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties.  No indemnifying party will, except with the consent
of the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.

 

(d)                                 Contribution.  If for any reason the
indemnification provided for in the preceding paragraphs (a) and (b) is
unavailable to an indemnified party or insufficient to hold it harmless, other
than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations.  No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the 1933 Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

11

--------------------------------------------------------------------------------


 

7.                                       Miscellaneous.

 

(a)                                  Amendments and Waivers.  This Agreement may
be amended only by a writing signed by the Company and the Required Holders. 
The Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company shall have obtained
the written consent to such amendment, action or omission to act, of the
Required Holders.

 

(b)                                 Notices.  All notices and other
communications provided for or permitted hereunder shall be made as set forth in
the Purchase Agreement.

 

(c)                                  Assignments and Transfers by Purchasers. 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the Purchasers and their respective successors and assigns.  A Purchaser may
transfer or assign, in whole or from time to time in part, to one or more
persons its rights hereunder in connection with the transfer of Registrable
Securities by such Purchaser to such person, provided that such Purchaser
complies with all laws applicable thereto and provides written notice of
assignment to the Company promptly after such assignment is effected.

 

(d)                                 Assignments and Transfers by the Company. 
This Agreement may not be assigned by the Company (whether by operation of law
or otherwise) without the prior written consent of the Required Holders;
provided, however, that in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Registrable Securities” shall be deemed to include the
securities received by the Purchasers in connection with such transaction unless
such securities are otherwise freely tradable by the Purchasers after giving
effect to such transaction.

 

(e)                                  Benefits of the Agreement.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(f)                                    Counterparts; E-Mail or Facsimile
Execution.  This Agreement may be executed in any number of counterparts and, if
executed in more than one counterpart, the executed counterparts shall be deemed
to be an original but all such counterparts shall together constitute one and
the same instrument  This Agreement may be executed and delivered electronically
including by emailed pdf signatures or facsimile signatures.

 

(g)                                 Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

12

--------------------------------------------------------------------------------


 

(h)                                 Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.  To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provisions hereof
prohibited or unenforceable in any respect.

 

(i)                                     Further Assurances.  The parties shall
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.

 

(j)                                     Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

(k)                                  Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof.  Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

CARBON NATURAL GAS COMPANY

 

 

 

 

 

By:

 

 

 

Patrick R. McDonald

 

 

Chief Executive Officer

 

14

--------------------------------------------------------------------------------


 

The Purchasers:

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent, but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  short sales effected after the date the registration
statement of which this Prospectus is a part is declared effective by the SEC;

 

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

·                  broker-dealers may agree with the selling stockholders to
sell a specified number of such shares at a stipulated price per share;

 

·                  a combination of any such methods of sale; and

 

·                  any other method permitted by applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this

 

--------------------------------------------------------------------------------


 

prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act amending the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus. 
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act. 
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

17

--------------------------------------------------------------------------------


 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which all of the shares may be sold without restriction pursuant to Rule 144
of the Securities Act.

 

18

--------------------------------------------------------------------------------